DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 9 October 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending for examination.
Claims 1-20 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 9 October 2020.
Amendments to the drawings have not been submitted with the amendment filed 9 October 2020.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 9 October 2020, which has been placed of record and entered in the file.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 9 October 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to page 12, third paragraph and page 14, first paragraph.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 10, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wokurka et al. (WO 2008/037326) (hereinafter Wokurka).
Regarding claim 1, the Wokurka reference discloses a line (fig. 1) for processing and packaging food (title) comprising: at least one processing station (3) for processing the food; and at least one packaging station (17) for packaging the processed food, wherein the 
Regarding claim 2, the Wokurka reference discloses the line as claimed in claim 1, wherein the line has a device for cleaning in situ (page 3, second full paragraph).
Regarding claim 4, the Wokurka reference discloses the line as claimed in claim 1, wherein the interior is flooded with an inert gas (page 7, second full paragraph).
Regarding claim 5, the Wokurka reference discloses the line as claimed in claim 1, wherein the line has an operating unit (6, 14 or 15) outside of the common housing (1) (see fig. 1).
Regarding claim 9, the Wokurka reference discloses the line as claimed in claim 1, wherein the line has an air-exchange device (see page 2, third paragraph and paragraph bridging pages 2 and 3).
Regarding claim 10, the Wokurka reference discloses the line as claimed in claim 1, wherein the processing station has a slicing device and/or a sorting device (a slicing device 3).
Regarding claim 18, the Wokurka reference discloses a method for operating a line for processing and packaging food (title), wherein, prior to the processing and packaging, the food is inwardly transferred into a housing (1) of the line (fig. 1), wherein the food is processed and packaged inside the housing, and wherein the food is outwardly transferred out of the housing after the processing and packaging (Wokurka teaches a processing device (slicer 3) and a packaging device (packaging machine 17).  The food is fed via sluices (16’’, 16’’’) into and out of the housing (1)).
Regarding claim 20, the Wokurka reference discloses the method as claimed in claim 18, wherein the food is processed and packaged under a protective atmosphere (page 7, second full paragraph).
Claims 1, 3, 5, 9-11, 13, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett et al. (US 2015/0152660) (hereinafter Garrett).
Regarding claim 1, the Garrett reference discloses a line (single-line - fig. 1) for processing and packaging food (paragraph [0010]) comprising: at least one processing station (142) for processing the food; and at least one packaging station (146) for packaging the processed food, wherein the processing station (142) and the packaging station (146) are housed in an interior of a common housing (140) (paragraph [0059]).
Regarding claim 3, the Garrett reference discloses the line as claimed in claim 1, wherein the line has a cooling device (VAC) (paragraphs [0093] and [0094) for cooling the interior of the common housing.  See paragraph [0062]: “the single-line food processing room 140 is desirably kept at a higher internal pressure and a colder temperature than the pressure and temperature within the delivery area 130.”
Regarding claim 5, the Garrett reference discloses the line as claimed in claim 1, wherein the line has an operating unit (125, 132, 152) outside of the common housing (140) (see fig. 1).
Regarding claim 9, the Garrett reference discloses the line as claimed in claim 1, wherein the line has an air-exchange device (paragraphs [0097] and [0098]).
Regarding claim 10, the Garrett reference discloses the line as claimed in claim 1, wherein the processing station has a slicing device and/or a sorting device (a slicing machine 142).
Regarding claim 11, the Garrett reference discloses a supply device (transfer conveyor 134) for supplying the food to the line as claimed in claim 1, wherein the supply device (134) is configured for conveying the food from an outside into the interior of the common housing (140) to the processing station (142) while maintaining the housing of the processing station (142) and of the packaging station (146).
Regarding claim 13, the Garrett reference discloses the supply device as claimed in claim 11, and wherein the supply device is configured for automated conveying (the Garrett supplying device (134) is a conveying device which is automated, i.e. operated by automatic equipment).
Regarding claim 14, the Garrett reference discloses a receiving device (transfer conveyor 148) for receiving the packaged food from the line as claimed in claim 1, wherein the receiving device (148) is configured for conveying the food from the interior of the housing (140) to an outside while maintaining the housing (140) of the processing station (142) and of the packaging station (146).
Regarding claim 17, the Garrett reference discloses a receiving device (transfer conveyor 148) as claimed in claim 14, wherein the receiving device is configured for automated conveying (the Garrett receiving device (148) is a conveying device which is automated, i.e. operated by automatic equipment).
Regarding claim 18, the Garrett reference discloses a method for operating a line for processing and packaging food (paragraph [0010]), wherein, prior to the processing and packaging, the food is inwardly transferred into a housing (140) of the line (fig. 1), wherein the food is processed and packaged inside the housing, and wherein the food is outwardly transferred out of the housing after the processing and packaging (Garrett teaches a processing device (slicing machine 142) and a packaging device (packaging device 146).  The food is fed via transfer conveyors (134, 148) into and out of the housing (140)).
Regarding claim 19, the Garrett reference discloses the method as claimed in claim 18, wherein an interior of the housing is cooled (VAC) (paragraphs [0093] and [0094).  See paragraph [0062]: “the single-line food processing room 140 is desirably kept at a higher internal pressure and a colder temperature than the pressure and temperature within the delivery area 130.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wokurka et al. (WO 2008/037326) (hereinafter Wokurka) in view of Garrett et al. (US 2015/0152660) (hereinafter Garrett).
Regarding claim 3, the Wokurka reference discloses the line as claimed in claim 1, but does not disclose wherein the line has a cooling device for cooling the interior of the common housing.  However, the Garrett reference discloses that it is old and well known in the relevant art to provide a line that has a cooling device (VAC) (paragraphs [0093] and [0094) for cooling the interior of the common housing.  See paragraph [0062]: “the single-line food processing room 140 is desirably kept at a higher internal pressure and a colder temperature than the pressure and temperature within the delivery area 130.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Wokurka line by having incorporated in the line a cooling device for cooling the interior of the common housing, as taught by Garrett, in order to maintain the line at a cold temperature needed for the processing of food and slowing down the growth of bacteria.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Regarding claim 11, the Wokurka reference discloses the transport of the food from outside into the interior of the common housing (1) (fig. 1) with a supplying device in the form of sluices (16’, 16’’, 16’’’), but does not expressly disclose a supply device for supplying the food to the line as claimed in claim 1, wherein the supply device is configured for conveying the food from an outside into the interior of the common housing to the processing station while maintaining the housing of the processing station and of the packaging station.  However, the Garrett reference discloses a supply device (transfer conveyor 134) for supplying the food to the line as claimed in claim 1, wherein the supply device (134) is configured for conveying the 
Regarding claim 13, the Wokurka supply device, as modified by Garrett above, teaches the supply device as claimed in claim 11, and also teaches wherein the supply device is configured for automated conveying.
Regarding claim 14, the Wokurka reference discloses the transport of the food from the interior of the common housing (1) to the outside (fig. 1) by a receiving device in the form of sluices (16’, 16’’, 16’’’), but does not expressly disclose a receiving device for receiving the packaged food from the line as claimed in claim 1, wherein the receiving device is configured for conveying the food from the interior of the housing to an outside while maintaining the housing of the processing station and of the packaging station.  However, the Garrett reference 
Regarding claim 19, the Wokurka reference discloses the method as claimed in claim 18, but does not discloses wherein an interior of the housing is cooled.  However, the Garrett reference discloses wherein an interior of the housing (140) is cooled (VAC) (paragraphs [0093] and [0094).  See paragraph [0062]: “the single-line food processing room 140 is desirably kept at a higher internal pressure and a colder temperature than the pressure and temperature within the delivery area 130.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Wokurka method by having incorporated in the line a cooling device for performing the step of the interior of the housing is cooled, as taught by Garrett, in order to maintain the line of the .
Claims 2, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US 2015/0152660) (hereinafter Garrett) in view of Wokurka et al. (WO 2008/037326) (hereinafter Wokurka).
Regarding claim 2, the Garrett reference discloses daily cleaning operations (paragraphs [0097] and [0098]), and discloses the line of claim 1,  but does not disclose the line has a device for cleaning in situ.  The Wokurka reference discloses that it is old and well known in the relevant art to provide a line that has a device for cleaning in situ (page 3, second full paragraph).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett line by having incorporated a device for cleaning in situ, as taught by Wokurka, in order to have the necessary equipment incorporated into the line to perform the required daily cleaning of the line.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Regarding claim 4, the Garrett reference discloses the line of claim 1,  but does not disclose wherein the interior is flooded with an inert gas.  However, the Wokurka reference discloses that it is old and well known in the relevant to have the interior of a line flooded with 
Regarding claim 20, the Garrett reference discloses the method as claimed in claim 18, but does not disclose wherein the food is processed and packaged under a protective atmosphere.  However, the Wokurka reference discloses that it is old and well known in the relevant art to perform the step of having the food processed and packaged under a protective atmosphere (page 7, second full paragraph).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett line by having had the interior of the line flooded with an inert gas so as to perform the step of having the food processed and packaged under a protective atmosphere, as taught by Wokurka, in order to prevent oxidation of the food being processed and packaged.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Garrett et al. (US 2015/0152660) (hereinafter Garrett) or Wokurka et al. (WO 2008/037326) (hereinafter Wokurka), in view of Robinson (US 3891779).
Regarding claim 6, either one of Garrett or Wokurka discloses the line of claim 1, but does not expressly disclose that the common housing is at least partially transparent.  However, the Robinson reference discloses that it is old and well known in the relevant art to provide a common housing, i.e. a clean room 17, which includes walls which are at least partially transparent (fig. 6, and col. 6, lines 55-61).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified either one of the Garrett line or the Wokurka line by having had the common housing have at least partially transparent, as taught by Robinson, in order to allow an operator to see into the interior of the common housing for whatever reason desired.  In this instance, the combination of elements of the prior art is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Garrett et al. (US 2015/0152660) (hereinafter Garrett) or Wokurka et al. (WO 2008/037326) (hereinafter Wokurka), in view of Day, Jr. (US 2015/0230492) (hereinafter Day).
Regarding claim 7, either one of the Garrett or Wokurka references discloses the line as claimed in claim 1, but does not disclose wherein the line has an airlock for an inward and/or outward transfer of the food.  However, the Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging a food which includes an airlock (40a, 40b) (see fig. 3 and paragraphs [0022]-[0026]) for an inward and/or outward transfer of the food.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett line or the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Garrett et al. (US 2015/0152660) (hereinafter Garrett) or Wokurka et al. (WO 2008/037326) (hereinafter Wokurka), in view of Winzinger (DE 102011056293).
Regarding claim 8, either one of the Garrett or Wokurka references discloses the line as claimed in claim 1, but does not disclose wherein the line has a UV radiator for irradiating the interior of the common housing.  However, the Winzinger reference discloses that it is old and well known in the relevant to provide a clean-room sterilization device in which “the device has a sterilization device for sterilizing the clean room. This may be, for example, a sterilization device, which acts on the clean room with a flowable sterilization medium. However, it would also be possible that it is a sterilization device, which acts on the clean room or walls of the clean room with ozone or radiation, for example, electron radiation, gamma radiation or UV radiation.” (paragraph [0031] and see English language translation).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified either one of the Garrett line or the Wokurka line by having incorporated a UV radiator for irradiating the interior of the common housing, as suggested by Winzinger, in order to sterilize the interior of the common housing and kill germs therein.  In this instance, the combination of elements of the prior art is based on the fact that one of .
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US 2015/0152660) (hereinafter Garrett) in view of Day, Jr. (US 2015/0230492) (hereinafter Day).
Regarding claim 12, the Garrett reference discloses the supply device as claimed in claim 11, but does not disclose wherein the supply device has an airlock.  However, the Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging a food which includes a supply device in the form of an airlock (40a, 40b) (see fig. 3 and paragraphs [0022]-[0026]) for an inward and/or outward transfer of the food.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Garrett supply device by having substituted an airlock, as taught by Day, for the supply device of Garrett, in order to promote the avoidance of the ingress of germs, etc. into the common housing.  In this instance, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 15, the Garrett reference discloses the receiving device as claimed in claim 14, but does not disclose wherein the receiving device has an airlock.  However, the Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging a food which includes a receiving device in the form of an airlock (40a, 40b) (see fig. 3 and paragraphs [0022]-[0026]) for an inward and/or outward transfer of the food.  It would have been obvious to one having ordinary skill in the art, before the .
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wokurka et al. (WO 2008/037326) (hereinafter Wokurka) in view of Garrett et al. (US 2015/0152660) (hereinafter Garrett), as applied to claims 11 and 14 above, and further in view of Day, Jr. (US 2015/0230492) (hereinafter Day).
Regarding claim 12, the Wokurka supply device, as modified by Garrett above, discloses the supply device as claimed in claim 11, but does not disclose wherein the supply device has an airlock.  However, the Day reference discloses that it is old and well known in the relevant art to provide a line for processing and packaging a food which includes a supply device in the form of an airlock (40a, 40b) (see fig. 3 and paragraphs [0022]-[0026]) for an inward and/or outward transfer of the food.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Wokurka supply device by having substituted an airlock, as taught by Day, for the supply device now provide in Wokurka, in order to promote the avoidance of the ingress of germs, etc. into the common housing.  In this instance, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Regarding claim 15, the Wokurka receiving device, as modified by Garrett above, discloses the receiving device as claimed in claim 14, but does not disclose wherein the .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wokurka et al. (WO 2008/037326) (hereinafter Wokurka) in view of Garrett et al. (US 2015/0152660) (hereinafter Garrett), as applied to claim 14 above, and further in view of Robinson (US 3891779).
Regarding claim 16, the Wokurka receiving device, as modified by Garrett above, discloses the receiving device as claimed in claim 14, but does not disclose wherein the receiving device is configured for conveying a trolley.  However, the Robinson reference discloses that it is old and well known in the relevant art to provide a receiving device (an anteroom chamber with doors 91, 93 between the exterior of the clean room housing and the interior of the housing - see fig. 3 and col. 6, lines 6-28) which is configured for conveying a trolley (the receiving device of Robinson is of a size that a human operator may enter/exit through doors, and thus the receiving device of Robinson is configured for conveying a trolley).  
Regarding claim 17, the Wokurka receiving device, as modified by Garrett above, discloses the receiving device as claimed in claim 14, and also discloses wherein the receiving device is configured for automated conveying (Garrett: receiving device (148) is a conveying device which is automated, i.e. operated by automatic equipment).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US 2015/0152660) (hereinafter Garrett) in view of Robinson (US 3891779).
Regarding claim 16, the Garrett receiving device discloses the receiving device as claimed in claim 14, but does not disclose wherein the receiving device is configured for conveying a trolley.  However, the Robinson reference discloses that it is old and well known in the relevant art to provide a receiving device (an anteroom chamber with doors 91, 93 between the exterior of the clean room housing and the interior of the housing - see fig. 3 and col. 6, lines 6-28) which is configured for conveying a trolley (the receiving device of Robinson is of a size that a human operator may enter/exit through doors, and thus the receiving device of Robinson is configured for conveying a trolley).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The list references are cited to show food processing and packaging machines and methods, and to show common housings and cleanrooms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 March 2022